

 
 

--------------------------------------------------------------------------------

 

MUSICIAN’S EXCHANGE


2010 STOCK INCENTIVE PLAN




This 2010 STOCK INCENTIVE PLAN (the "Plan") is hereby established by Musician’s
Exchange August 14, 2010 (the "Effective Date").


ARTICLE 1.


PURPOSES OF THE PLAN


1.1           Purposes. The purposes of the Plan are (a) to enhance the
Company's ability to attract and retain the services of qualified employees,
officers and directors (including non-employee officers and directors), and
consultants and other service providers upon whose judgment, initiative and
efforts the successful conduct and development of the Company's business largely
depends, and (b) to provide additional incentives to such persons or entities to
devote their utmost effort and skill to the advancement and betterment of the
Company, by providing them an opportunity to participate in the ownership of the
Company and thereby have an interest in the success and increased value of the
Company.


ARTICLE 2.


DEFINITIONS


For purposes of this Plan, the following terms shall have the meanings
indicated:


2.1           Administrator. "Administrator" means the Board or, if the Board
delegates responsibility for any matter to the Committee, the term Administrator
shall mean the Committee.


2.2           Affiliated Company. "Affiliated Company" means any "parent
corporation" or "subsidiary corporation" of the Company, whether now existing or
hereafter created or acquired, as those terms are defined in Sections 424(e) and
424(1) of the Code, respectively.


2.3           Board. "Board" means the Board of Directors of the Company.


2.4           Change in Control. Except for the acquisitions associated with the
acquisition of SpeechPhone and the related entities (as to those acquisitions
“change in control” shall not apply), "Change in Control" shall mean:


(a) The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of Section
13(d)(3) of the Exchange Act) of the beneficial ownership of securities of the
Company possessing more than fifty percent (50%) of the total combined voting
power of all outstanding securities of the Company;



 
1

--------------------------------------------------------------------------------

 



 
(b) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;




(c) A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger;


(d) The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s); or


(e) The approval by the shareholders of a plan or proposal for the liquidation
or dissolution of the Company.


2.5           Code. "Code" means the Internal Revenue Code of 1986, as amended
from time to time.


2.6           Committee. "Committee" means a committee of two or more members of
the Board appointed to administer the Plan, as set forth in Section 7.1 hereof.


2.7           Common Stock. "Common Stock" means the Common Stock of the
Company, subject to adjustment pursuant to Section 4.2 hereof.


2.8           Consultant. "Consultant" means any consultant or advisor if: (i)
the consultant or advisor renders bona fide services to the Company or any
Affiliated Company; (ii) the services rendered by the consultant or advisor are
not in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company's securities; and (iii) the consultant or advisor is a natural
person who has contracted directly with the Company or any Affiliated Company to
render such services.


2.9           Covered Employee. "Covered Employee" means the chief executive
officer of the Company (or the individual acting in such capacity) and the four
(4) other individuals that are the highest compensated officers of the Company
for the relevant taxable year for whom total compensation is required to be
reported to shareholders under the Exchange Act.


2.10           Disability. "Disability" means permanent and total disability as
defined in Section 22(e)(3) of the Code. The Administrator's determination of a
Disability or the absence thereof shall be conclusive and binding on all
interested parties.


2.11           Effective Date. "Effective Date" means the date on which the Plan
is adopted by the Board, as set forth on the first page hereof.

 
2

--------------------------------------------------------------------------------

 



 
2.12           Exchange Act. "Exchange Act" means the Securities and Exchange
Act of 1934, as amended.


2.13           Exercise Price. "Exercise Price" means the purchase price per
share of Common Stock payable upon exercise of an Option.


2.14           Fair Market Value. "Fair Market Value" on any given date means
the value of one share of Common Stock, determined as follows:


(a) If the Common Stock is then listed or admitted to trading on a Nasdaq market
system or a stock exchange which reports closing sale prices, the Fair Market
Value shall be the closing sale price on the date of valuation on such Nasdaq
market system or principal stock exchange on which the Common Stock is then
listed or admitted to trading, or, if no closing sale price is quoted on such
day, then the Fair Market Value shall be the closing sale price of the Common
Stock on such Nasdaq market system or such exchange on the next preceding day
for which a closing sale price is reported.


(b) If the Common Stock is not then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Common Stock in the over-the-counter market on the date of valuation.


(c) If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Administrator in good faith using
any reasonable method of evaluation, which determination shall be conclusive and
binding on all interested parties.


2.15           Incentive Option. "Incentive Option" means any Option designated
and qualified as an "incentive stock option" as defined in Section 422 of the
Code.


2.16           Incentive Option Agreement. "Incentive Option Agreement" means an
Option Agreement with respect to an Incentive Option.


2.17           FINRA Dealer. "FINRA Dealer" means a broker-dealer that is a
member of the Financial Industry Regulatory Authority, Inc.


2.18           Nonqualified Option. "Nonqualified Option" means any Option that
is not an Incentive Option. To the extent that any Option designated as an
Incentive Option fails in whole or in part to qualify as an Incentive Option,
including, without limitation, for failure to meet the limitations applicable to
a 10% Shareholder or because it exceeds the annual limit provided for in Section
5.6 below, it shall to that extent constitute a Nonqualified Option.


2.19           Nonqualified Option Agreement. "Nonqualified Option Agreement"
means an Option Agreement with respect to a Nonqualified Option.


2.20           Option. "Option" means any option to purchase Common Stock
granted pursuant to the Plan.


2.21           Option Agreement. "Option Agreement" means the written agreement
entered into between the Company and the Optionee with respect to an Option
granted under the Plan.

 
3

--------------------------------------------------------------------------------

 



 
2.22           Optionee. "Optionee" means a Participant who holds an Option.


2.23           Participant. "Participant" means an individual or entity who
holds an Option or Restricted Stock under the Plan.


2.24           Purchase Price. "Purchase Price" means the purchase price per
share of Restricted Stock.
2.25           Restricted Stock. "Restricted Stock" means shares of Common Stock
issued pursuant to Article 6 hereof, subject to any restrictions and conditions
as are established pursuant to such Article 6.


2.26           Service Provider. "Service Provider" means a Consultant or other
natural person the Administrator authorizes to become a Participant in the Plan
and who provides services to (i) the Company, (ii) an Affiliated Company, or
(iii) any other business venture designated by the Administrator in which the
Company (or any entity that is a successor to the Company) or an Affiliated
Company has a significant ownership interest.


2.27           Stock Purchase Agreement. "Stock Purchase Agreement" means the
written agreement entered into between the Company and a Participant with
respect to the purchase of Restricted Stock under the Plan.


2.28           10% Shareholder. "10% Shareholder" means a person who, as of a
relevant date, owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of an
Affiliated Company.


ARTICLE 3.


ELIGIBILITY


3.1           Incentive Options. Only employees of the Company or of an
Affiliated Company (including officers of the Company and members of the Board
if they are employees of the Company or of an Affiliated Company) are eligible
to receive Incentive Options under the Plan.


3.2           Nonqualified Options and Restricted Stock. Employees of the
Company or of an Affiliated Company, officers of the Company and members of the
Board (whether or not employed by the Company or an Affiliated Company), and
Service Providers are eligible to receive Nonqualified Options or acquire
Restricted Stock under the Plan.


3.3           Section 162(m) Limitation. Subject to the provisions of Section
4.2, no employee of the Company or of an Affiliated Company shall be eligible to
be granted Options covering more than 2,000,000 shares of Common Stock during
any calendar year.



 
4

--------------------------------------------------------------------------------

 



 
ARTICLE 4.


PLAN SHARES


4.1           Shares Subject to the Plan. A total of 10,000,000 shares of Common
Stock may be issued under the Plan, subject to adjustment as to the number and
kind of shares pursuant to Section 4.2 hereof. Of this total, 10,000,000 shares
are available for issuance pursuant to Incentive Options. For purposes of this
Section 4.1, in the event that (a) all or any portion of any Option or
Restricted Stock granted or offered under the Plan can no longer under any
circumstances be exercised or otherwise become vested, or (b) any shares of
Common Stock are reacquired by the Company which were initially the subject of
an Incentive Option Agreement, Nonqualified Option Agreement or Stock Purchase
Agreement, the shares of Common Stock allocable to the unexercised portion of
such Option or such Stock Purchase Agreement, or the shares so reacquired, shall
again be available for grant or issuance under the Plan.


4.2           Changes in Capital Structure. In the event that the outstanding
shares of Common Stock are hereafter increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a recapitalization, stock split, reverse stock split,
combination of shares, reclassification, stock dividend, or other similar change
in the capital structure of the Company, then appropriate adjustments shall be
made by the Administrator to the aggregate number and kind of shares subject to
this Plan, the number and kind of shares and the price per share subject to
outstanding Option Agreements and Stock Purchase Agreements and the limit on the
number of shares under Section 3.3, all in order to preserve, as nearly as
practical, but not to increase, the benefits to Participants.


ARTICLE 5.


OPTIONS


5.1           Option Agreement. Each Option granted pursuant to this Plan shall
be evidenced by an Option Agreement that shall specify the number of shares
subject thereto, the Exercise Price per share, and whether the Option is an
Incentive Option or Nonqualified Option. As soon as is practical following the
grant of an Option, an Option Agreement shall be duly executed and delivered by
or on behalf of the Company to the Optionee to whom such Option was granted.
Each Option Agreement shall be in such form and contain such additional terms
and conditions, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable, including, without
limitation, the imposition of any rights of first refusal and resale obligations
upon any shares of Common Stock acquired pursuant to an Option Agreement. Each
Option Agreement may be different from each other Option Agreement.


5.2           Exercise Price. The Exercise Price per share of Common Stock
covered by each Option shall be determined by the Administrator, subject to the
following: (a) the Exercise Price of an Incentive Option shall not be less than
100% of Fair Market Value on the date the Incentive Option is granted, (b) the
Exercise Price of a Nonqualified Option shall not be less than 100% of Fair
Market Value on the date the Nonqualified Option is granted, and (c) if the
person to whom an Option is granted is a 10% Shareholder on the date of grant,
the Exercise Price shall not be less than 110% of Fair Market Value on the date
the Option is granted. However, an Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424 of the Code.

 
5

--------------------------------------------------------------------------------

 



 
5.3           Payment of Exercise Price. Payment of the Exercise Price shall be
made upon exercise of an Option and may be made, in the discretion of the
Administrator, subject to any legal restrictions, by: (a) cash; (b) check; (c)
the surrender of shares of Common Stock held by the Optionee (provided that
shares acquired pursuant to the exercise of options granted by the Company must
have been held by the Optionee for the requisite period necessary to avoid a
charge to the Company's earnings for financial reporting purposes), which
surrendered shares shall be valued at Fair Market Value as of the date of such
exercise; (d) the Optionee's promissory note in a form and on terms acceptable
to the Administrator; (e) the cancellation of indebtedness of the Company to the
Optionee; (f) the waiver of compensation due or accrued to the Optionee for
services rendered; (g) provided that a public market for the Common Stock
exists, a "same day sale" commitment from the Optionee and an FINRA Dealer
whereby the Optionee irrevocably elects to exercise the Option and to sell a
portion of the shares so purchased to pay for the Exercise Price and whereby the
FINRA Dealer irrevocably commits upon receipt of such shares to forward the
Exercise Price directly to the Company; (h) provided that a public market for
the Common Stock exists, a "margin" commitment from the Optionee and an FINRA
Dealer whereby the Optionee irrevocably elects to exercise the Option and to
pledge the shares so purchased to the FINRA Dealer in a margin account as
security for a loan from the FINRA Dealer in the amount of the Exercise Price,
and whereby the FINRA Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Company; or (i) any combination of
the foregoing methods of payment or any other consideration or method of payment
as shall be permitted by applicable law.


5.4           Term and Termination of Options. The term and provisions for
termination of each Option shall be as fixed by the Administrator, but no Option
may be exercisable more than ten (10) years after the date it is granted. An
Incentive Option granted to a person who is a 10% Shareholder on the date of
grant shall not be exercisable more than five (5) years after the date it is
granted.


5.5           Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives, as shall be determined by the Administrator. An
Option granted to an employee who is not an officer, a director or Consultant of
the Company must vest at a rate of at least 20% per year over a period of five
years from the date of grant, subject to reasonable conditions such as continued
employment. Notwithstanding the foregoing, to the extent required by applicable
law, each Option shall provide that the Optionee shall have the right to
exercise the vested portion of any Option held at termination for at least 30
days following termination for any reason other than "Cause" as defined in any
Option Agreement, and that the Optionee shall have the right to exercise the
Option for at least six months if such termination was due to the death or
Disability of the Optionee.


5.6           Annual Limit on Incentive Options. To the extent required for
"incentive stock option" treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Options granted under this Plan and any other plan of
the Company or any Affiliated Company become exercisable for the first time by
an Optionee during any calendar year shall not exceed $100,000.


5.7           Nontransferability of Options. Except as otherwise provided by the
Administrator in an Option Agreement and as permissible under applicable law, no
Option shall be assignable or transferable except by will or the laws of descent
and distribution, and during the life of the Optionee shall be exercisable only
by such Optionee.



 
6

--------------------------------------------------------------------------------

 



 
5.8           Rights as Shareholder. An Optionee or permitted transferee of an
Option shall have no rights or privileges as a shareholder with respect to any
shares covered by an Option until such Option has been duly exercised and
certificates representing shares purchased upon such exercise have been issued
to such person.


5.9           Company's Repurchase Right. In the event of termination of a
Participant's Continuous Service for any reason whatsoever (including death or
disability), the Option Agreement may provide, in the discretion of the
Administrator, that the Company, or its assignee, shall have the right,
exercisable at the discretion of the Administrator, to repurchase shares of
Common Stock acquired pursuant to the exercise of an Option at any time prior to
the consummation of the Company's initial public offering of securities in an
offering registered under the Securities Act of 1933, as amended, and at the
price equal to the Fair Market Value per share of Common Stock as of the date of
termination of Optionee's employment. The repurchase right provided in this
Section 5.9 shall terminate and be of no further force or effect following the
consummation of an underwritten public offering of the Company's Common Stock.


In any event, the right to repurchase must be exercised within sixty (60) days
of the termination of Participant's Continuous Service (or in the case of Common
Stock issued upon exercise of Options after the date of termination, within
sixty (60) days after the date of the exercise) and may be paid by the Company,
or its assignee, by cash, check, or cancellation of indebtedness within thirty
(30) days of the expiration of the right to exercise.


5.10            Unvested Shares. The Administrator shall have the discretion to
grant Options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease being an employee, a Service Provider, an officer or director
of the Company while owning such unvested shares, the Company shall have the
right to repurchase, at the exercise price paid per share, any or all of those
unvested shares. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Administrator and
set forth in the document evidencing such repurchase right. The Administrator
may not impose a vesting schedule upon any Option grant or the shares of Common
Stock subject to that Option which is more restrictive than twenty percent (20%)
per year vesting, with the initial vesting to occur not later than one (1) year
after the Option grant date. However, such limitation shall not be applicable to
any Option grants made to individuals who are officers, directors or Consultants
of the Company.


ARTICLE 6.


RESTRICTED STOCK


6.1           Issuance and Sale of Restricted Stock. The Administrator shall
have the right to issue shares of Common Stock subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant ("Restricted Stock"). Such conditions may include, but are not limited to,
continued employment or the achievement of specified performance goals or
objectives. The Purchase Price of Restricted Stock shall be determined by the
Administrator, provided that (a) the Purchase Price shall not be less than 100%
of Fair Market Value of the stock on the date the Restricted Stock is granted or
at the time the purchase is consummated, or (b) if the person to whom a right to
purchase Restricted Stock is granted is a 10% Shareholder on the date of grant,
the Purchase Price shall not be less than 100% of Fair Market Value of the stock
on the date the Restricted Stock is granted or at the time the purchase is
consummated.

 
7

--------------------------------------------------------------------------------

 



 
6.2           Restricted Stock Purchase Agreements. A Participant shall have no
rights with respect to the shares of Restricted Stock covered by a Stock
Purchase Agreement until the Participant has paid the full Purchase Price to the
Company in the manner set forth in Section 6.3 hereof and has executed and
delivered to the Company the Stock Purchase Agreement. Each Stock Purchase
Agreement shall be in such form, and shall set forth the Purchase Price and such
other terms, conditions and restrictions of the Restricted Stock, not
inconsistent with the provisions of this Plan, as the Administrator shall, from
time to time, deem desirable. Each Stock Purchase Agreement may be different
from each other Stock Purchase Agreement.


6.3           Payment of Purchase Price. Subject to any legal restrictions,
payment of the Purchase Price may be made, in the discretion of the
Administrator, by: (a) cash; (b) check; (c) the surrender of shares of Common
Stock owned by the Participant that have been held by the Participant for the
requisite period necessary to avoid a charge to the Company's earnings for
financial reporting purposes, which surrendered shares shall be valued at Fair
Market Value as of the date of such acceptance; (d) the Participant's promissory
note in a form and on terms acceptable to the Administrator; (e) the
cancellation of indebtedness of the Company to the Participant; (f) the waiver
of compensation due or accrued to the Participant for services rendered; or (g)
any combination of the foregoing methods of payment or any other consideration
or method of payment as shall be permitted by applicable corporate law.


6.4           Rights as a Shareholder. Upon complying with the provisions of
Section 6.2 hereof, a Participant shall have the rights of a shareholder with
respect to the Restricted Stock purchased pursuant to a Stock Purchase
Agreement, including voting and dividend rights, subject to the terms,
restrictions and conditions as are set forth in such Stock Purchase Agreement.
Unless the Administrator shall determine otherwise, certificates evidencing
shares of Restricted Stock shall remain in the possession of the Company until
such shares have vested in accordance with the terms of the Stock Purchase
Agreement.


6.5           Restrictions. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in the Stock Purchase Agreement. In the event of
termination of a Participant's employment, service as a director of the Company
or Service Provider status for any reason whatsoever (including death or
disability), the Stock Purchase Agreement may provide, in the discretion of the
Administrator, that the Company shall have the right, exercisable at the
discretion of the Administrator, to repurchase (i) at the original Purchase
Price, any shares of Restricted Stock which have not vested as of the date of
termination (provided that the right to repurchase at the original Purchase
Price shall lapse at the rate of at least 20% per year over five (5) years from
the date of the Stock Purchase Agreement for Participants other than directors,
officers and Consultants of the Company), and (ii) at Fair Market Value, any
shares of Restricted Stock which have vested as of such date, on such terms as
may be provided in the Stock Purchase Agreement.


In any event, the right to repurchase must be exercised within sixty (60) days
of the termination of Participant's Continuous Service, and may be paid by the
Company or its assignee by cash, check, or cancellation of indebtedness within
thirty (30) days of the expiration of the right to exercise.


6.6           Vesting of Restricted Stock. Subject to Section 6.5 above, the
Stock Purchase Agreement shall specify the date or dates, the performance goals
or objectives which must be achieved, and any other conditions on which the
Restricted Stock may vest.


6.7           Dividends. If payment for shares of Restricted Stock is made by
promissory note, any cash dividends paid with respect to the Restricted Stock
may be applied, in the discretion of the Administrator, to repayment of such
note.

 
8

--------------------------------------------------------------------------------

 



 
ARTICLE 7.


ADMINISTRATION OF THE PLAN


7.1           Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board (the "Committee"). Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board.
The Board may limit the composition of the Committee to those persons necessary
to comply with the requirements of Section 162(m) of the Code and Section 16 of
the Exchange Act. As used herein, the term "Administrator" means the Board or,
with respect to any matter as to which responsibility has been delegated to the
Committee, the term Administrator shall mean the Committee.


7.2           Powers of the Administrator. In addition to any other powers or
authority conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Incentive Options or Nonqualified
Options or rights to purchase Restricted Stock shall be granted, the number of
shares to be represented by each Option and the number of shares of Restricted
Stock to be offered, and the consideration to be received by the Company upon
the exercise of such Options or sale of such Restricted Stock; (b) to interpret
the Plan; (c) to create, amend or rescind rules and regulations relating to the
Plan; (d) to determine the terms, conditions and restrictions contained in, and
the form of; Option Agreements and Stock Purchase Agreements; (e) to determine
the identity or capacity of any persons who may be entitled to exercise a
Participant's rights under any Option or Stock Purchase Agreement under the
Plan; (f) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Option Agreement or Stock Purchase
Agreement; (g) to accelerate the vesting of any Option or release or waive any
repurchase rights of the Company with respect to Restricted Stock; (h) to extend
the exercise date of any Option or acceptance date of any Restricted Stock; (i)
to provide for rights of first refusal and/or repurchase rights in any Option
Agreement or Stock Purchase Agreement; (t) to amend outstanding Option
Agreements and Stock Purchase Agreements to provide for, among other things, any
change or modification which the Administrator could have included in the
original Agreement or in furtherance of the powers provided for herein; and (k)
to make all other determinations necessary or advisable for the administration
of the Plan, but only to the extent not contrary to the express provisions of
the Plan. Any action, decision, interpretation or determination made in good
faith by the Administrator in the exercise of its authority conferred upon it
under the Plan shall be final and binding on the Company and all Participants.


7.3           Limitation on Liability. No employee of the Company or member of
the Board or Committee shall be subject to any liability with respect to duties
under the Plan unless the person acts fraudulently or in bad faith. To the
extent permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person's conduct in the performance of duties
under the Plan.



 
9

--------------------------------------------------------------------------------

 



 
ARTICLE 8.


CHANGE IN CONTROL


8.1           Change in Control. In order to preserve a Participant's rights in
the event of a Change in Control of the Company:


(a) The Administrator shall have the discretion to provide in each Option
Agreement or Stock Purchase Agreement the terms and conditions that relate to
(i) vesting of such Option or Restricted Stock in the event of a Change in
Control, and (ii) assumption of such Options or Stock Purchase Agreements or
issuance of comparable securities under an incentive program in the event of a
Change in Control. The aforementioned terms and conditions may vary in each
Option Agreement and Stock Purchase Agreement.


(b) If the terms of an outstanding Option Agreement provide for accelerated
vesting in the event of a Change in Control, or to the extent that an Option is
vested and not yet exercised, the Administrator in its discretion may provide,
in connection with the Change in Control transaction, for the purchase or
exchange of each Option for an amount of cash or other property having a value
equal to the difference (or "spread") between: (x) the value of the cash or
other property that the Participant would have received pursuant to the Change
in Control transaction in exchange for the shares issuable upon exercise of the
Option had the Option been exercised immediately prior to the Change in Control,
and (y) the Exercise Price of the Option.


(c) Outstanding Options shall terminate and cease to be exercisable upon
consummation of a Change in Control except to the extent that the Options are
assumed by the successor entity (or parent thereof) pursuant to the terms of the
Change in Control transaction.


(d) The Administrator shall cause written notice of a proposed Change in Control
transaction to be given to Participants not less than fifteen (15) days prior to
the anticipated effective date of the proposed transaction.


(e) The acquisition of SpeechPhone LLC and related entities shall not be
considered a change in control for the purpose of this plan.


ARTICLE 9.


AMENDMENT AND TERMINATION OF PLAN


9.1           Amendments. The Board may from time to time alter, amend, suspend
or terminate the Plan in such respects as the Board may deem advisable. No such
alteration, amendment, suspension or termination shall be made which shall
substantially affect or impair the rights of any Participant under an
outstanding Option Agreement or Stock Purchase Agreement without such
Participant's consent. The Board may alter or amend the Plan to comply with
requirements under the Code relating to Incentive Options or other types of
options which give Optionees more favorable tax treatment than that applicable
to Options granted under this Plan as of the date of its adoption. Upon any such
alteration or amendment, any outstanding Option granted hereunder may, if the
Administrator so determines and if permitted by applicable law, be subject to
the more favorable tax treatment afforded to an Optionee pursuant to such terms
and conditions.



 
10

--------------------------------------------------------------------------------

 



 
9.2           Plan Termination. Unless the Plan shall theretofore have been
terminated, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date and no Options or Restricted Stock may be granted under the Plan
thereafter, but Option Agreements and Stock Purchase Agreements then outstanding
shall continue in effect in accordance with their respective terms.


ARTICLE 10.


TAX WITHHOLDING


10.1           Withholding. The Company shall have the power to withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
any applicable Federal, state, and local tax withholding requirements with
respect to any Options exercised or Restricted Stock issued under the Plan. To
the extent permissible under applicable tax, securities and other laws, the
Administrator may, in its sole discretion and upon such terms and conditions as
it may deem appropriate, permit a Participant to satisfy his or her obligation
to pay any such tax, in whole or in part, up to an amount determined on the
basis of the highest marginal tax rate applicable to such Participant, by (a)
directing the Company to apply shares of Common Stock to which the Participant
is entitled as a result of the exercise of an Option or as a result of the
purchase of or lapse of restrictions on Restricted Stock or (b) delivering to
the Company shares of Common Stock owned by the Participant. The shares of
Common Stock so applied or delivered in satisfaction of the Participant's tax
withholding obligation shall be valued at their Fair Market Value as of the date
of measurement of the amount of income subject to withholding.


ARTICLE 11.


MISCELLANEOUS


11.1           Benefits Not Alienable. Other than as provided above, benefits
under the Plan may not be assigned or alienated, whether voluntarily or
involuntarily. Any unauthorized attempt at assignment, transfer, pledge or other
disposition shall be without effect.


11.2           No Enlargement of Employee Rights. This Plan is strictly a
voluntary undertaking on the part of the Company and shall not be deemed to
constitute a contract between the Company and any Participant to be
consideration for, or an inducement to, or a condition of, the employment of any
Participant. Nothing contained in the Plan shall be deemed to give the right to
any Participant to be retained as an employee of the Company or any Affiliated
Company or to limit the right of the Company or any Affiliated Company to
discharge any Participant at any time.


11.3           Application of Funds. The proceeds received by the Company from
the sale of Common Stock pursuant to Option Agreements and Stock Purchase
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.


11.4           Shareholder Approval. The Company shall obtain shareholder
approval of the Plan within twelve (12) months before or after the adoption of
the Plan by the Board of Directors.

 
11

--------------------------------------------------------------------------------

 
